Per Curiam : The record of the judgment rendered by the justice of the peace, should have been admitted in evidence. The only objection taken to it is that it does not show in whose favor it was rendered. But the entry upon the justice’s docket begins with the title of the case, giving the names of the parties in full, and, after reciting the various steps taken in the case, concludes by rendering a judgment for $99.99 “ against the defendant,” without saying in favor of plaintiff. This court has often said that technical precision in matters of form can not be required in entries upon justices’ dockets. It is sufficient if the meaning is plain. In this case it is so. A judgment against the defendant must necessarily be in favor of the plaintiff. The judgment is reversed and the cause remanded. Judgment reversed,.